                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DEREK RUNION and FLORIDA CAPITAL
ASSETS, LLC,

             Plaintiffs,

v.                                            Case No. 2:20-cv-718-JLB-MRM

PAUL BERNARD, IBEX ENERGY, INC.,
and JOHN BIALLAS,

             Defendants.
                                       /

                                      ORDER

      Defendants Paul Bernard, Ibex Energy, Inc., and John Biallas move to

dismiss (Doc. 45) the second amended complaint (Doc. 44) filed by Plaintiffs Derek

Runion and Florida Capital Assets, LLC. Plaintiffs’ response was due no later than

June 9, 2021; no response and no request for extension have been filed.

      The Court has been here before. Defendants also moved to dismiss Plaintiffs’

previous complaint as a shotgun pleading (Docs. 37, 39), and Plaintiffs did not

timely respond. Only after the Court ordered Plaintiffs to show cause why the

motion should not be granted as unopposed (Doc. 41) did Plaintiffs file a belated

response (Doc. 42). The Court ultimately decided to dismiss the complaint without

prejudice as a shotgun pleading and give Plaintiffs leave to amend. (Doc. 43.)

      Plaintiffs filed their operative complaint on May 11, 2021, and Defendants

again moved to dismiss it as a shotgun pleading. (Docs. 44–45.) Plaintiffs have,

once again, failed to timely respond. The Court is now within its rights to treat the
motion as unopposed. See M.D. Fla. R. 3.01(c). But “even an unopposed motion

does not automatically entitle the movant to relief. The district court still must

assess the merits of the motion and determine whether relief is warranted under

the applicable rules.” Marques v. JP Morgan Chase, N.A., 805 F. App'x 668, 671

(11th Cir. 2020). In this case, the applicable rules are Federal Rules of Civil

Procedure 8(a)(2) and 10(b), violations of which are colloquially referred to as

“shotgun pleadings.” Weiland v. Palm Beach Cnty. Sheriff's Off., 792 F.3d 1313,

1320 (11th Cir. 2015). The Court previously dismissed Plaintiffs’ complaint as a

shotgun pleading because it was replete with immaterial facts and asserted

multiple claims against multiple defendants without specifying who was liable for

what. (Doc. 43 at 4.) The operative complaint has fixed some of these issues in the

sense that Plaintiffs now specify that every count is against every Defendant and

there are fewer counts and factual allegations in general.

      But problems remain. For instance, it is still unclear which Plaintiff is

bringing which claim. There are two Plaintiffs in this case, but many allegations

refer to a singular Plaintiff. (Doc. 44 at ¶¶ 7, 9–10, 37, 79, 81, 83, 89–90, 92–95, 97–

98, 100–03, 106, 111–13, 115–16, 119, 121–23, 126); see also Houser v. Allstate Ins.

Co., No. 2:20-cv-01661-ACA, 2020 WL 7352572, at *3 (N.D. Ala. Dec. 15, 2020)

(describing a shotgun pleading that “discusses both plaintiffs as if they were one

person, without differentiating between them”). Counts IV and V are respectively

for “fraud in the inducement” and “fraud,” but the first paragraph of Count IV

reads, “This is a cause of action for civil conspiracy.” (Doc. 44 at ¶ 104.) The Court




                                           2
cannot determine whether these counts are duplicative or whether Count IV is

intended to be a distinct conspiracy claim. Cf. Butero v. Royal Maccabees Life Ins.

Co., 174 F.3d 1207, 1211 (11th Cir. 1999) (describing a shotgun pleading that

“include[d] three counts alleging fraud that are apparently duplicative”). And there

are several non-parties named in the complaint without much explanation of their

involvement or their relationship to Defendants. (Doc. 44 at ¶¶ 11–12, 18–19, 23–

25, 29); cf. Hirsch v. Ensurety Ventures, LLC, 805 F. App’x 987, 990 (11th Cir. 2020)

(describing a shotgun pleading that did not describe “which Defendants or non-

parties are responsible for which actions”).

      Overall, the complaint still bears the features of a shotgun pleading, and the

Court will therefore grant Defendants’ motion to dismiss as a shotgun pleading.

The only remaining question is how the case should be dismissed. Defendants

believe that the case should be dismissed with prejudice. (Doc. 45 at 16.) And given

that the Court has previously given Plaintiffs a chance to amend, a dismissal with

prejudice lies within the realm of possibility. See Vibe Micro, Inc. v. Shabanets, 878

F.3d 1291, 1296 (11th Cir. 2018) (“When a litigant files a shotgun pleading, is

represented by counsel, and fails to request leave to amend, a district court must

sua sponte give him one chance to replead before dismissing his case with prejudice

on non-merits shotgun pleading grounds.”). The Court agrees that there is no

reason to allow Plaintiffs another chance to replead in this case but does not believe

a dismissal with prejudice—which would have preclusive effect as a final judgment

on the merits—is necessary. See Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d




                                          3
1498, 1501 (11th Cir. 1990) (“The phrases ‘with prejudice’ and ‘on the merits’ are

synonymous terms, both of which invoke the doctrine of claim preclusion.”).

      Accordingly, it is ORDERED:

      1.     Defendants’ unopposed motion to dismiss (Doc. 45) the second

             amended complaint as a shotgun pleading is GRANTED IN PART.

      2.     The second amended complaint is DISMISSED without prejudice

             and without leave to amend in this case number. Should Plaintiffs

             choose to maintain their claims against Defendants, they must open

             a new case.

      3.     The Clerk is DIRECTED to close this case.

      ORDERED in Fort Myers, Florida June 21, 2021




                                          4
